DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Co-pending application # 16/698000. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 16/698056
Co-pending application # 16/698000
1. An integrated circuit chip device, comprising a primary processing circuit, k branch circuits, and k groups of basic processing circuits, wherein the primary processing circuit is connected to the k branch circuits respectively, each branch circuit of the k branch circuits corresponds to one group of basic processing circuits of the k groups of basic processing circuits, and one group of basic processing circuits includes at least one basic processing circuit, wherein each of the branch circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation; the primary processing circuit is configured to perform operations of the neural network in series and transmit the data to the k branch circuits connected to the primary processing circuit; the k branch circuits are configured to forward the data between the primary processing circuit and the k groups of basic processing circuits, and control whether to start the compression mapping circuit to perform compression on the transmitted data according to the operation of the transmitted data; and the k basic processing circuits are configured to perform operations of the neural network in series according to the data or the compressed data, and transmit an operation result to the primary processing circuit.

2. The integrated circuit chip device of claim 1, further comprising: the primary processing circuit is configured to obtain data blocks to be computed and an operation instruction, divide the data blocks to be computed into a data block for distribution and a data block for broadcasting according to the operation instruction, split the data block for distribution to obtain a plurality of basic data blocks, distribute the plurality of basic data blocks to the k branch circuits connected to the primary processing circuit, and broadcast the data block for broadcasting to the k branch circuits connected to the primary processing circuit; the k branch circuits are configured to receive the basic data blocks and the data block for broadcasting, start the compression mapping circuit to perform compression on the basic data blocks and the data block for broadcasting, and then forward the compressed basic data blocks and the data block for broadcasting to the k groups of basic processing circuits; the basic processing circuits are configured to perform an inner product operation on the compressed basic data block and the data block for broadcasting to obtain an operation result, and transmit the operation result to the primary processing circuit; the primary processing circuit is configured to process the operation result to obtain the data blocks to be computed and an instruction result of the operation instruction; wherein the data blocks to be computed are at least one input neuron and/or one weight to be computed.

3. The integrated circuit chip device of claim 2, wherein the compression mapping circuit includes a second sparse processing unit, a third sparse processing unit, and a connection relation processing unit; wherein the second sparse processing unit is configured to receive third input data, obtain first connection relation data according to the third input data, and transmit the first connection relation data to the connection relation processing unit; the third sparse processing unit is configured to receive fourth input data, obtain second connection relation data according to the fourth input data, and transmit the second connection relation data to the connection relation processing unit; the connection relation processing unit is configured to obtain third connection relation data according to the first connection relation data and the second connection relation data, and transmit the third connection relation data to a second data processing unit; the second data processing unit is configured to compress the third input data and the fourth input data according to the third connection relation data after receiving the third input data, the fourth input data and the third connection relation data, so as to obtain fourth output data and fifth output data; wherein when the third input data includes at least one input neuron and the fourth input data includes at least one weight, the first connection relation data is connection relation data of the input neuron, and the second connection relation data is connection relation data of the weight, the fourth output data is a processed input neuron, and the fifth output data is a processed weight; when the third input data includes at least one weight, and the fourth input data includes at least one input neuron, the first connection relation data is connection relation data of the weight, the second connection relation data is connection relation data of the input neuron, the fourth output data is a processed weight, and the fifth output data is a processed input neuron.

4. The integrated circuit chip device of claim 3, wherein the connection relation data of the input neuron and the connection relation data of the weight are composed of a string or a matrix represented by 0 and 1, and are independent of an output neuron; or the connection relation data of the input neuron and the connection relation data of the weight are represented in a form of a direct index or a stride index; wherein, when the connection relation data of the input neuron is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is less than or equal to a first threshold, and 1 indicates that an absolute value of the input neuron is greater than the first threshold; when the connection relation data of the input neuron is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron whose absolute value is greater than the first threshold and a previous input neuron whose absolute value is greater than the first threshold; when the connection relation data of the weight is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, where 0 indicates that an absolute value of the weight is less than or equal to a second threshold, that is, an input neuron corresponding to the weight is not connected to an output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, that is, the input neuron corresponding to the weight is connected to the output neuron corresponding to the weight; the connection relation data of the weight represented by the direct index form has two representation orders: a string of 0 and 1 composed of connection state of each output neuron and all input neurons for representing the connection relation data of the weight; or a string of 0 and 1 composed of connection state of each input neuron and all output neurons for representing the connection relation data of the weight; and when the connection relation data of the weight is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron connected to an output neuron and a previous input neuron connected to the output neuron.

5. The integrated circuit chip device of claim 4, wherein when the first connection relation data and the second connection data are represented in the form of the stride index, and a string representing the first connection relation data and the second connection relation data are stored in order of physical address from lowest to highest, the connection relation processing unit is configured to: accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element to obtain a new element, wherein the new element constitutes fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element, wherein an obtained new element constitutes a fifth connection relation data; select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and subtract an adjacent element whose value is smaller than that of a minuend element from each element in the new string, wherein an obtained new element constitutes the third connection relation data.

6. The integrated circuit chip device of claim 4, wherein when the first connection relation data and the second connection relation data are both represented in the form of the direct index, the connection relation processing unit is configured to perform an AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.

7. The integrated circuit chip device of claim 4, wherein when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, the connection relation processing unit is configured to: convert the first connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; convert the second connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; and perform the AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.

8. The integrated circuit chip device of claim 4, wherein when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, and the strings representing the first connection relation data and the second connection relation data are stored in order of lowest to highest physical addresses, the connection relation processing unit is configured to: convert, if the first connection relation data is represented in the form of the stride index, the second connection relation data into the connection relation data represented in the form of the stride index; convert, if the second connection relation data is represented in the form of the stride index, the first connection relation data into the connection relation data represented in the form of the stride index; accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes the fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes a fifth connection relation data; select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and subtract an adjacent element whose value is smaller than that of the minuend element from each element in the new string, and an obtained new element constitutes the third connection relation data.

9. The integrated circuit chip device of claim 2, wherein before starting the compression mapping circuits to perform compression on the basic data blocks and the data block for broadcasting, the k branch circuits are further configured to: group the at least one input neuron to obtain M groups of input neurons by using the compression mapping circuits, wherein the M is an integer greater than or equal to 1; determine whether each group of input neurons of the M groups of input neurons meets a first preset condition, wherein the first preset condition includes that a count of input neurons whose absolute values are less than or equal to a third threshold in a group of input neurons is less than or equal to a fourth threshold; delete a group of input neurons when any one of the M groups of input neurons does not meet the first preset condition; group the at least one weight to obtain N groups of weights, wherein the N is an integer greater than or equal to 1; determine whether each group of weights of the N groups of weights meets a second preset condition, wherein the second preset condition includes that a count of weights whose absolute values are less than or equal to a fifth threshold in a group of weights is less than or equal to a sixth threshold; and delete a group of weights when any one of the N groups of weights does not meet the second preset condition.

10. The integrated circuit chip device of claim 2, wherein the primary processing circuit is configured to split the data block for broadcasting to the k branch circuits by one time; or the primary processing circuit is configured to split the data block for broadcasting into a plurality of partial data blocks for broadcasting, and sequentially broadcast the plurality of partial data blocks for broadcasting to the k branch circuits.

11. The integrated circuit chip device of claim 10, wherein the basic processing circuits are configured to perform an inner product operation on the partial data blocks for broadcasting and the basic data blocks to obtain an inner product operation result, accumulate the inner product operation result to obtain partial operation results, and then transmit the partial operation result to the primary processing circuit.

12. The integrated circuit chip device of claim 11, wherein the basic processing circuits are configured to reuse the partial data blocks for broadcasting to perform the inner product operation of the partial data blocks for broadcasting and the n basic data blocks to obtain n partial processing results, accumulate the n partial processing results to obtain n partial operation results, and transmit the n partial operation results to the primary processing circuit, wherein n is an integer greater than or equal to 2.



13. An electronic device, comprising: an integrated circuit chip device that includes: a primary processing circuit, k branch circuits, and k groups of basic processing circuits, wherein the primary processing circuit is connected to the k branch circuits respectively, each branch circuit of the k branch circuits corresponds to one group of basic processing circuits of the k groups of basic processing circuits, and one group of basic processing circuits includes at least one basic processing circuit, wherein each of the branch circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation; the primary processing circuit is configured to perform operations of the neural network in series and transmit the data to the k branch circuits connected to the primary processing circuit; the k branch circuits are configured to forward the data between the primary processing circuit and the k groups of basic processing circuits, and control whether to start the compression mapping circuit to perform compression on the transmitted data according to the operation of the transmitted data; and the k basic processing circuits are configured to perform operations of the neural network in series according to the data or the compressed data, and transmit an operation result to the primary processing circuit.

14. The electronic device of claim 13, further comprising: the primary processing circuit is configured to obtain data blocks to be computed and an operation instruction, divide the data blocks to be computed into a data block for distribution and a data block for broadcasting according to the operation instruction, split the data block for distribution to obtain a plurality of basic data blocks, distribute the plurality of basic data blocks to the k branch circuits connected to the primary processing circuit, and broadcast the data block for broadcasting to the k branch circuits connected to the primary processing circuit; the k branch circuits are configured to receive the basic data blocks and the data block for broadcasting, start the compression mapping circuit to perform compression on the basic data blocks and the data block for broadcasting, and then forward the compressed basic data blocks and the data block for broadcasting to the k groups of basic processing circuits; the basic processing circuits are configured to perform an inner product operation on the compressed basic data block and the data block for broadcasting to obtain an operation result, and transmit the operation result to the primary processing circuit; the primary processing circuit is configured to process the operation result to obtain the data blocks to be computed and an instruction result of the operation instruction; wherein the data blocks to be computed are at least one input neuron and/or one weight to be computed.

15. The electronic device of claim 14, wherein the compression mapping circuit includes a second sparse processing unit, a third sparse processing unit, and a connection relation processing unit; wherein the second sparse processing unit is configured to receive third input data, obtain first connection relation data according to the third input data, and transmit the first connection relation data to the connection relation processing unit; the third sparse processing unit is configured to receive fourth input data, obtain second connection relation data according to the fourth input data, and transmit the second connection relation data to the connection relation processing unit; the connection relation processing unit is configured to obtain third connection relation data according to the first connection relation data and the second connection relation data, and transmit the third connection relation data to a second data processing unit; the second data processing unit is configured to compress the third input data and the fourth input data according to the third connection relation data after receiving the third input data, the fourth input data and the third connection relation data, so as to obtain fourth output data and fifth output data; wherein when the third input data includes at least one input neuron and the fourth input data includes at least one weight, the first connection relation data is connection relation data of the input neuron, and the second connection relation data is connection relation data of the weight, the fourth output data is a processed input neuron, and the fifth output data is a processed weight; when the third input data includes at least one weight, and the fourth input data includes at least one input neuron, the first connection relation data is connection relation data of the weight, the second connection relation data is connection relation data of the input neuron, the fourth output data is a processed weight, and the fifth output data is a processed input neuron.

16. The electronic device of claim 15, wherein the connection relation data of the input neuron and the connection relation data of the weight are composed of a string or a matrix represented by 0 and 1, and are independent of an output neuron; or the connection relation data of the input neuron and the connection relation data of the weight are represented in a form of a direct index or a stride index; wherein, when the connection relation data of the input neuron is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is less than or equal to a first threshold, and 1 indicates that an absolute value of the input neuron is greater than the first threshold; when the connection relation data of the input neuron is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron whose absolute value is greater than the first threshold and a previous input neuron whose absolute value is greater than the first threshold; when the connection relation data of the weight is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, where 0 indicates that an absolute value of the weight is less than or equal to a second threshold, that is, an input neuron corresponding to the weight is not connected to an output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, that is, the input neuron corresponding to the weight is connected to the output neuron corresponding to the weight; the connection relation data of the weight represented by the direct index form has two representation orders: a string of 0 and 1 composed of connection state of each output neuron and all input neurons for representing the connection relation data of the weight; or a string of 0 and 1 composed of connection state of each input neuron and all output neurons for representing the connection relation data of the weight; and when the connection relation data of the weight is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron connected to an output neuron and a previous input neuron connected to the output neuron.

17. The electronic device of claim 16, wherein when the first connection relation data and the second connection data are represented in the form of the stride index, and a string representing the first connection relation data and the second connection relation data are stored in order of physical address from lowest to highest, the connection relation processing unit is configured to: accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element to obtain a new element, wherein the new element constitutes fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element, wherein an obtained new element constitutes a fifth connection relation data; select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and subtract an adjacent element whose value is smaller than that of a minuend element from each element in the new string, wherein an obtained new element constitutes the third connection relation data.

18. The electronic device of claim 16, wherein when the first connection relation data and the second connection relation data are both represented in the form of the direct index, the connection relation processing unit is configured to perform an AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.

19. The electronic device of claim 16, wherein when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, the connection relation processing unit is configured to: convert the first connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; convert the second connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; and perform the AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.


20. A neural network operation method, comprising: performing, by a primary processing circuit of an integrated circuit chip device, operations of a neural network in series, wherein the integrated circuit chip device further includes k branch circuits, and k groups of basic processing circuits, wherein the primary processing circuit is connected to the k branch circuits respectively, wherein each branch circuit of the k branch circuits corresponds to one group of basic processing circuits of the k groups of basic processing circuits, and wherein one group of basic processing circuits includes at least one basic processing circuit; forwarding, by the k branch circuits, the data between the primary processing circuit and the k groups of basic processing circuits; controlling, by the k branch circuits, whether to start the compression mapping circuit to perform compression on the transmitted data according to the operation of the transmitted data; performing, by the k basic processing circuits, operations of the neural network in series according to the data or the compressed data; and transmitting, by the k basic processing circuits, an operation result to the primary processing circuit.
1. An integrated circuit chip device, comprising a primary processing circuit and a plurality of basic processing circuits, wherein each of the basic processing circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation; the primary processing circuit is configured to perform operations of the neural network in series and transmit the data to the plurality of basic processing circuits; and the plurality of basic processing circuits are configured to control whether to start the compression mapping circuits to perform compression on transmitted data according to an operation of the data; the plurality of basic processing circuits are further configured to perform operations of the neural network in series according to the data or compressed data, and transmit results to the primary processing circuit.

2. The integrated circuit chip device of claim 1, further comprising: branch circuits disposed between the primary processing circuit and the plurality of basic processing circuits for forwarding data between the primary processing circuit and the plurality of basic processing circuits.



3. The integrated circuit chip device of claim 1, wherein the primary processing circuit is configured to obtain data blocks to be computed and an operation instruction, and divide the data blocks to be computed into a data block for distribution and a data block for broadcasting according to the operation instruction; and the primary processing circuit is further configured to split the data block for distribution to obtain a plurality of basic data blocks, distribute the plurality of basic data blocks to circuits connected to the primary processing circuit, and broadcast the data block for broadcasting to circuits connected to the primary processing circuit; the basic processing circuits are configured to control a starting of the compression mapping circuits to perform compression on the basic data blocks and the data block for broadcasting according to the operation, then perform an inner product operation to obtain an operation result, and transmit the operation result to the primary processing circuit; and the primary processing circuit is configured to process the operation result to obtain the data blocks to be computed and an instruction result of the operation instruction; wherein the data blocks to be computed are at least one input neuron and/or at least one weight to be computed.







4. The integrated circuit chip device of claim 3, wherein the compression mapping circuit includes a second sparse processing unit, a third sparse processing unit, and a connection relation processing unit; wherein the second sparse processing unit is configured to receive third input data, obtain first connection relation data according to the third input data, and transmit the first connection relation data to the connection relation processing unit; the third sparse processing unit is configured to receive fourth input data, obtain second connection relation data according to the fourth input data, and transmit the second connection relation data to the connection relation processing unit; the connection relation processing unit is configured to obtain third connection relation data according to the first connection relation data and the second connection relation data, and transmit the third connection relation data to a second data processing unit; the second data processing unit is configured to compress the third input data and the fourth input data according to the third connection relation data after receiving the third input data, the fourth input data and the third connection relation data, so as to obtain fourth output data and fifth output data; wherein when the third input data includes at least one input neuron and the fourth input data includes at least one weight, the first connection relation data is connection relation data of the input neuron, and the second connection relation data is connection relation data of the weight, the fourth output data is a processed input neuron, and the fifth output data is a processed weight; when the third input data includes at least one weight, and the fourth input data includes at least one input neuron, the first connection relation data is connection relation data of the weight, the second connection relation data is connection relation data of the input neuron, the fourth output data is a processed weight, and the fifth output data is a processed input neuron.

5. The integrated circuit chip device of claim 4, wherein the connection relation data of the input neuron and the connection relation data of the weight are composed of a string or a matrix represented by 0 and 1, and are independent of an output neuron; or the connection relation data of the input neuron and the connection relation data of the weight are represented in a form of a direct index or a stride index; wherein, when the connection relation data of the input neuron is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is less than or equal to a first threshold, and 1 indicates that an absolute value of the input neuron is greater than the first threshold; when the connection relation data of the input neuron is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron whose absolute value is greater than the first threshold and a previous input neuron whose absolute value is greater than the first threshold; when the connection relation data of the weight is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, where 0 indicates that an absolute value of the weight is less than or equal to a second threshold, that is, an input neuron corresponding to the weight is not connected to an output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, that is, the input neuron corresponding to the weight is connected to the output neuron corresponding to the weight; the connection relation data of the weight represented by the direct index form has two representation orders: a string of 0 and 1 composed of connection state of each output neuron and all input neurons for representing the connection relation data of the weight; or a string of 0 and 1 composed of connection state of each input neuron and all output neurons for representing the connection relation data of the weight; and when the connection relation data of the weight is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron connected to an output neuron and a previous input neuron connected to the output neuron.

6. The integrated circuit chip device of claim 5, wherein when the first connection relation data and the second connection data are represented in the form of the stride index, and a string representing the first connection relation data and the second connection relation data are stored in order of physical address from lowest to highest, the connection relation processing unit is configured to: accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element to obtain a new element, wherein the new element constitutes fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the element, wherein an obtained new element constitutes a fifth connection relation data; select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and subtract an adjacent element whose value is smaller than that of a minuend element from each element in the new string, wherein an obtained new element constitutes the third connection relation data.

7. The integrated circuit chip device of claim 5, wherein when the first connection relation data and the second connection relation data are both represented in the form of the direct index, the connection relation processing unit is configured to perform an AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.

8. The integrated circuit chip device of claim 5, wherein when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, the connection relation processing unit is configured to: convert the first connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; convert the second connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; and perform the AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.

9. The integrated circuit chip device of claim 5, wherein when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, and the strings representing the first connection relation data and the second connection relation data are stored in order of lowest to highest physical addresses, the connection relation processing unit is configured to: convert, if the first connection relation data is represented in the form of the stride index, the second connection relation data into the connection relation data represented in the form of the stride index; convert, if the second connection relation data is represented in the form of the stride index, the first connection relation data into the connection relation data represented in the form of the stride index; accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes the fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes a fifth connection relation data; select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and subtract an adjacent element whose value is smaller than that of the minuend element from each element in the new string, and an obtained new element constitutes the third connection relation data.

10. The integrated circuit chip device of claim 3, wherein before starting the compression mapping circuits to perform compression on the basic data blocks and the data block for broadcasting, the basic processing circuits are further configured to: group the at least one input neuron to obtain M groups of input neurons by using the compression mapping circuits, wherein the M is an integer greater than or equal to 1; determine whether each group of input neurons of the M groups of input neurons meets a first preset condition, wherein the first preset condition includes that a count of input neurons whose absolute values are less than or equal to a third threshold in a group of input neurons is less than or equal to a fourth threshold; delete a group of input neurons when any one of the M groups of input neurons does not meet the first preset condition; group the at least one weight to obtain N groups of weights, wherein the N is an integer greater than or equal to 1; determine whether each group of weights of the N groups of weights meets a second preset condition, wherein the second preset condition includes that a count of weights whose absolute values are less than or equal to a fifth threshold in a group of weights is less than or equal to a sixth threshold; and delete a group of weights when any one of the N groups of weights does not meet the second preset condition.

11. The integrated circuit chip device of claim 3, wherein the primary processing circuit is configured to split the data block for broadcasting into a plurality of partial data blocks for broadcasting, and sequentially broadcast the plurality of partial data blocks for broadcasting to the plurality of basic processing circuits; and the basic processing circuits are configured to start the compression mapping circuits to compress the partial data blocks for broadcasting and the basic data blocks, and then perform an inner product operation on the partial data blocks for broadcasting and the basic data blocks to obtain inner product operation results, accumulate the inner product operation results to obtain partial operation results, and then transmit the partial operation result to the primary processing circuit.




12. The integrated circuit chip device of claim 11, wherein after starting the compression mapping circuits to compress the partial data blocks for broadcasting and the basic data blocks, the basic processing circuits are further configured to reuse the partial data blocks for broadcasting to perform the inner product operation on the partial data blocks for broadcasting and the n basic data blocks to obtain n partial processing results, accumulate the n partial processing results to obtain n partial operation results, and transmit the n partial operation results to the primary processing circuit, wherein n is an integer greater than or equal to 2.

13. An electronic device, comprising: an integrated circuit chip device that includes a primary processing circuit and a plurality of basic processing circuits, wherein each of the basic processing circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation; the primary processing circuit is configured to perform operations of the neural network in series and transmit the data to the plurality of basic processing circuits; and the plurality of basic processing circuits are configured to control whether to start the compression mapping circuits to perform compression on transmitted data according to an operation of the data; the plurality of basic processing circuits are further configured to perform operations of the neural network in series according to the data or compressed data, and transmit results to the primary processing circuit.

14. The electronic device of claim 13, further comprising: branch circuits disposed between the primary processing circuit and the plurality of basic processing circuits for forwarding data between the primary processing circuit and the plurality of basic processing circuits.



15. The electronic device of claim 13, wherein the primary processing circuit is configured to obtain data blocks to be computed and an operation instruction, and divide the data blocks to be computed into a data block for distribution and a data block for broadcasting according to the operation instruction; and the primary processing circuit is further configured to split the data block for distribution to obtain a plurality of basic data blocks, distribute the plurality of basic data blocks to circuits connected to the primary processing circuit, and broadcast the data block for broadcasting to circuits connected to the primary processing circuit; the basic processing circuits are configured to control a starting of the compression mapping circuits to perform compression on the basic data blocks and the data block for broadcasting according to the operation, then perform an inner product operation to obtain an operation result, and transmit the operation result to the primary processing circuit; and the primary processing circuit is configured to process the operation result to obtain the data blocks to be computed and an instruction result of the operation instruction; wherein the data blocks to be computed are at least one input neuron and/or at least one weight to be computed.







16. The electronic device of claim 15, wherein the compression mapping circuit includes a second sparse processing unit, a third sparse processing unit, and a connection relation processing unit; wherein the second sparse processing unit is configured to receive third input data, obtain first connection relation data according to the third input data, and transmit the first connection relation data to the connection relation processing unit; the third sparse processing unit is configured to receive fourth input data, obtain second connection relation data according to the fourth input data, and transmit the second connection relation data to the connection relation processing unit; the connection relation processing unit is configured to obtain third connection relation data according to the first connection relation data and the second connection relation data, and transmit the third connection relation data to a second data processing unit; the second data processing unit is configured to compress the third input data and the fourth input data according to the third connection relation data after receiving the third input data, the fourth input data and the third connection relation data, so as to obtain fourth output data and fifth output data; wherein when the third input data includes at least one input neuron and the fourth input data includes at least one weight, the first connection relation data is connection relation data of the input neuron, and the second connection relation data is connection relation data of the weight, the fourth output data is a processed input neuron, and the fifth output data is a processed weight; when the third input data includes at least one weight, and the fourth input data includes at least one input neuron, the first connection relation data is connection relation data of the weight, the second connection relation data is connection relation data of the input neuron, the fourth output data is a processed weight, and the fifth output data is a processed input neuron.

17. The electronic device of claim 16, wherein the connection relation data of the input neuron and the connection relation data of the weight are composed of a string or a matrix represented by 0 and 1, and are independent of an output neuron; or the connection relation data of the input neuron and the connection relation data of the weight are represented in a form of a direct index or a stride index; wherein, when the connection relation data of the input neuron is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is less than or equal to a first threshold, and 1 indicates that an absolute value of the input neuron is greater than the first threshold; when the connection relation data of the input neuron is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron whose absolute value is greater than the first threshold and a previous input neuron whose absolute value is greater than the first threshold; when the connection relation data of the weight is represented in the form of the direct index, the connection relation data is a string composed of 0 and 1, where 0 indicates that an absolute value of the weight is less than or equal to a second threshold, that is, an input neuron corresponding to the weight is not connected to an output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, that is, the input neuron corresponding to the weight is connected to the output neuron corresponding to the weight; the connection relation data of the weight represented by the direct index form has two representation orders: a string of 0 and 1 composed of connection state of each output neuron and all input neurons for representing the connection relation data of the weight; or a string of 0 and 1 composed of connection state of each input neuron and all output neurons for representing the connection relation data of the weight; and when the connection relation data of the weight is represented in the form of the stride index, the connection relation data is a string composed of a distance value between an input neuron connected to an output neuron and a previous input neuron connected to the output neuron.

8. The integrated circuit chip device of claim 5, wherein when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, the connection relation processing unit is configured to: convert the first connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; convert the second connection relation data represented in the form of the stride index into connection relation data represented in the form of the direct index; and perform the AND operation on the first connection relation data and the second connection relation data to obtain the third connection relation data.

9. The integrated circuit chip device of claim 5, wherein when any one of the first connection relation data and the second connection relation data is represented in the form of the stride index and the other is represented in the form of the direct index, and the strings representing the first connection relation data and the second connection relation data are stored in order of lowest to highest physical addresses, the connection relation processing unit is configured to: convert, if the first connection relation data is represented in the form of the stride index, the second connection relation data into the connection relation data represented in the form of the stride index; convert, if the second connection relation data is represented in the form of the stride index, the first connection relation data into the connection relation data represented in the form of the stride index; accumulate each element in the string of the first connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes the fourth connection relation data; accumulate each element in the string of the second connection relation data and elements whose memory physical addresses are lower than the memory physical address of the elements, wherein an obtained new element constitutes a fifth connection relation data; select same elements from the string of the fourth connection relation data and the string of the fifth connection relation data, and sort the elements in order of smallest to largest to form a new string; and subtract an adjacent element whose value is smaller than that of the minuend element from each element in the new string, and an obtained new element constitutes the third connection relation data.

18. A neural network operation method, comprising: performing, by a primary processing circuit of an integrated circuit chip, operations of the neural network in series and transmit the data to the plurality of basic processing circuits; controlling, by a plurality of basic processing circuits of the integrated circuit chip, whether to start the compression mapping circuits to perform compression on transmitted data according to an operation of the data, wherein each of the basic processing circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation, and performing, by the plurality of basic processing circuits, operations of the neural network in series according to the data or compressed data; and transmitting, by the plurality of basic processing circuits, results to the primary processing circuit.
19. The neural network operation method of claim 18, further comprising forwarding, by branch circuits disposed between the primary processing circuit and the plurality of basic processing circuits, data between the primary processing circuit and the plurality of basic processing circuits.




Application claims defines an obvious variation of the invention claimed in Co-pending application. The assignee of all applications of all applications is the same. 
Claims of the instant application are obvious over Co-pending application claims in that claim of the Co-pending application contains all the limitations of claim 1 of the instant application.  Claims of the instant application therefore are not patently distinct from the co-pending application and as such is unpatentable for obvious-type double patenting.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim recites, “control whether to start the compression mapping circuit to perform compression on the transmitted data according to the operation of the transmitted data” however, it’s not clear to examiner as what it means by “the operation of the transmitted data”, is this operation referring to “the neural network operation” performed in branch circuit or some other operation in primary circuits? 
Claim further discloses “the k basic processing circuits are configured to perform operations of the neural network in series according to the data or the compressed data, and transmit an operation result to the primary processing circuit” however, it’s not clear to examiner as to what “the data” applicant is referring to, is it the transmitted data or some other data generated during neural network operation?   Please clarify.
Claims 13 and 20 are rejected for the same reason claim 1 is rejected.
	Claims 2-12 and 14-19 are rejected as being directly or indirectly dependent upon the respective independent claims and independent claims are rejected.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng et al. (US 11087234) discloses method and system for distributed deep machine learning.
Yao et al. (US 2021/0201078) discloses METHODS AND SYSTEMS FOR ADVANCED AND AUGMENTED TRAINING OF DEEP NEURAL NETWORKS USING SYNTHETIC DATA AND INNOVATIVE GENERATIVE NETWORKS
Bar-On et al. (US 11037330) discloses Low Rank Matrix Compression.
Kim et al. (US 11003985) discloses Convolutional Neural Network System and Operation Method Thereof.
Dally et al. (US 10891538) discloses Sparse Convolutional Neural Network Accelerator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631